706 S.E.2d 128 (2011)
JUDICIAL COUNCIL OF GEORGIA et al.
v.
BROWN & GALLO, LLC.
No. A09A1936.
Court of Appeals of Georgia.
February 8, 2011.
*129 Thurbert E. Baker, Attorney General, Stefan E. Ritter, Senior Assistant Attorney General, for appellants.
Bryan, Cave, Powell & Goldstein, L. Lin Wood Jr., Stacey G. Evans, Ann W. Ferebee, Atlanta, for appellee.
MIKELL, Judge.
The Supreme Court granted certiorari in this case and, in Judicial Council of Ga. v. Brown & Gallo, LLC,[1] reversed the judgment of this Court. Therefore, we vacate our earlier opinion[2] and adopt the judgment of the Supreme Court as our own.
Judgment reversed.
ELLINGTON, C.J., and McFADDEN, J., concur.
NOTES
[1]  288 Ga. 294, 702 S.E.2d 894 (2010).
[2]  Judicial Council of Ga., et al. v. Brown & Gallo, LLC, 299 Ga.App. XXII (Case No. A09A1936, affirmed without opinion, August 26, 2009).